Case 3:19-cv-02074-G-BK Document 148 Filed 06/22/20                 Page 1 of 5 PageID 9128



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION OF                  §
AMERICA,                                       §
     PLAINTIFF AND                             §
     COUNTER-DEFENDANT,                        §
AND                                            §
WAYNE LAPIERRE,                                §
    THIRD-PARTY DEFENDANT,                     §
V.                                             § CASE NO. 3:19-CV-2074-G-BK
ACKERMAN MCQUEEN, INC.,                        §
    DEFENDANT AND                              §
    COUNTER-PLAINTIFF,                         §
AND                                            §
MERCURY GROUP, INC. ET AL.,                    §
    DEFENDANTS.                                §

                                            ORDER

       Pursuant to the District Judge’s Order, Doc. 99, the National Rifle Association of

America’s (“NRA”) Motion to Enter Proposed Protective Order for Non-Parties, Doc. 50, is

before the Court for determination. For the reasons stated below, the Court adopts Defendants’

proposed protective order and DENIES the NRA’s motion, Doc. 50.

                                     I. BACKGROUND

       The NRA and its CEO, Wayne LaPierre (“LaPierre”), bring this civil action asserting

claims based on the termination of a long time business relationship between the NRA and

Defendant Ackerman McQueen, Inc. (“Ackerman”), a public relations agency, and Mercury

Group, Inc. (collectively, “AMc”), a wholly-owned subsidiary of Ackerman that specializes in

public communications strategy. Doc. 18 at 1, 6, 9. The NRA also brings claims against three

Ackerman executives (collectively, with AMc, “Defendants”). Doc. 18 at 7.
Case 3:19-cv-02074-G-BK Document 148 Filed 06/22/20                   Page 2 of 5 PageID 9129



       As of the date of this Order, the NRA has initiated three additional lawsuits against

Defendants, which have been consolidated and are pending in Virginia. Doc. 31 at 105 n.40;

Doc. 53 at 2 (the “Virginia lawsuit”). In the Virginia lawsuit, the parties agreed to a protective

order with two tiers of confidentiality. Doc. 56 at 119-20 (permitting parties to designate

discovery as Confidential Information or Highly Confidential Information). In this action, the

parties agree on the need for a protective order, but disagree on its terms. In short, the NRA and

LaPierre propose a protective order with one tier of confidentiality (“Confidential Information”)

while Defendants propose a protective order with two tiers (“Confidential Information” and

“Highly Confidential Information”).

                                    II. APPLICABLE LAW

       A court may issue a protective order, upon a showing of good cause, “to protect a party

or person from annoyance, embarrassment, oppression, or undue burden or expense.” FED. R.

CIV. P. 26(c)(1). When parties to an action agree on the entry of a protective order, but differ on

the order’s terms, the party seeking to limit discovery bears the burden of demonstrating that

“good cause” exists for the level of protection sought. Document Gen. Corp. v. Allscripts, LLC,

Case No. 6:08-CV-479, 2009 WL 1766096, *2 (E.D. Tex. June 23, 2009). “The party

attempting to establish good cause must demonstrate ‘a clearly defined and serious injury to the

party seeking closure.’” Id. (quoting Pansy v. Borough of Stroudsburg, 23 F.3d 772, 786 (3d

Cir. 1994)).

                                 III. PARTIES’ ARGUMENTS

       The NRA’s requested protective order proposes a one-tier level of confidentiality,

granting “non-parties the ability to designate discovery materials confidential, if appropriate.”


                                                 2
Case 3:19-cv-02074-G-BK Document 148 Filed 06/22/20                    Page 3 of 5 PageID 9130



Doc. 50 at 2; Doc. 51 at 270 (defining “Confidential Information” as “things that qualify for

protection under the Federal Rules of Civil Procedure and applicable precedent”). In response,

Defendants propose two tier levels of confidentiality, allowing discovery materials to be

designated Confidential Information1 and Highly Confidential Information. Doc. 51 at 33.

Defendants propose that Highly Confidential Information “may not be disclosed or disseminated

to William A. Brewer, III [“Brewer”] or to personnel within Brewer, Attorneys and Counselors

who are members of the Public Relations Unit of the firm . . . .” Doc. 51 at 43. The Brewer

Firm is the NRA’s counsel as well as a public relations provider. Doc. 51 at 86-87. Defendants

aver that their proposed protective order is substantially identical to the protective ordered

entered in the related Virginia lawsuit, which the NRA itself had proposed. Doc. 53 at 2.

Defendant’s argue that if this Court’s order is less restrictive, “Brewer and his firm will use this

case to circumvent the Virginia protective order to obtain highly confidential, competitive

information to severely prejudice AMc—especially true of customer and financial information.”

Doc. 51 at 5. Meanwhile, the NRA and LaPierre contend that Brewer and AMc are not direct

competitors as their size and services significantly vary. Doc. 61 at 7-10; Doc. 103 at 6. The

Court agrees with Defendants.

                                         IV. ANALYSIS

       Because Defendants’ proposed version of the protective order is more restrictive than the

NRA’s, the burden of establishing good cause for the level of protection sought falls on them.

See Document Gen. Corp., 2009 WL 1766096, *2. The Court has reviewed (1) the NRA’s

proposed protective order, Doc. 51 at 268-86; (2) Defendants’ proposed protective order, Doc.


1
 Defendants’ definition of Confidential Information is identical to the NRA’s definition. Doc.
51 at 33, 270.
                                               3
Case 3:19-cv-02074-G-BK Document 148 Filed 06/22/20                   Page 4 of 5 PageID 9131



51 at 31-48; (3) the protective order the parties agreed to in the Virginia lawsuit, Doc. 56 at 118-

35; and (4) the parties’ briefing. Upon consideration, the undersigned finds that Defendants have

established good cause and demonstrated “a clearly defined and serious injury” to warrant the

additional protection they seek—namely, the inclusion of the Highly Confidential Information

designation. Document Gen. Corp., 2009 WL 1766096, *2.

       The Court finds Defendants’ argument that the NRA is attempting to circumvent the

Virginia protective order highly persuasive. The NRA all but concedes this point in its proposed

protective order, which states “[d]ocuments designated ‘Highly Confidential’ for purposes of the

Virginia Action shall be treated as ‘Confidential’ for purposes of this Action.’” Doc. 51 at 270.

       Even though the NRA and LaPierre insist that Brewer and AMc are not competitors, the

Court notes that Brewer and AMc both provide public relation services. See Doc. 31 at 96

(“Brewer entered the scene offering the NRA legal services while vying for the public relations

work then being handled by AMc.”). In fact, the Parties argued this very issue in the Virginia

lawsuit. Doc. 51 at 79-110 (Tr. of Hr’g on protective order). Upon review of the transcript, this

Court agrees with Judge Dawkins’ conclusion that Brewer and its PR unit should be walled off

from information designated as Highly Confidential Information. Doc. 51 at 110. Indeed, if

Brewer had access to AMc’s Highly Confidential Information—which includes non-public

financial statements, profit and loss data, and sales information relating to specific customers—

then Brewer could use that competitive information to severely prejudice AMc. Doc. 51 at 33.

       Accordingly, Defendants have established good cause and demonstrated “a clearly

defined and serious injury” to warrant the inclusion of the Highly Confidential Information

designation in the parties’ protective order. Document Gen. Corp., 2009 WL 1766096, *2.


                                                 4
Case 3:19-cv-02074-G-BK Document 148 Filed 06/22/20              Page 5 of 5 PageID 9132



                                      V. CONCLUSION

       For the foregoing reasons, the NRA’s Motion to Enter Proposed Protective Order for

Non-Parties, Doc. 50, is DENIED. The Court adopts Defendants’ proposed protective order,

Doc. 51 at 31-48, which will be issued separately.

       SO ORDERED on June 22, 2020.




                                                5
